Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
2.	This communication is in response to the RCE of 7/1/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-4, 6-12 are currently pending in the application.

Allowable Subject Matter
3.      Claims 1-4, 6-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1,  11, and 12 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose  wherein a resource element of the first TTI is shorter than a resource element of the second TTI in terms of a time and wherein the resource element of the first TTI is longer than the resource element of the second TTI in terms of a frequency. It is noted that the closest prior art, Rubin et al. (US 2013/0279491), in view of Brahmi et al. US 2016/0242223), in view of Cheon et al. (US 2007/0201404) discloses a hybrid protocol transceiver for V2V communication in which vehicles send their core information in a selected time slot and the basis time interval is broken into three time zones in which class A is for priority messages and class B is for low priority messages.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473